DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election of Group I (claims 1-6 and 8-13) in the reply filed on 08/11/2022 is acknowledged. Because applicants did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Status
Claims 1-6, 8-20, and 26 are currently pending. Claims 14-20 and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-6 and 8-13 have been examined on their merits.

Priority
The instant application is a national stage entry of PCT/US2018/063842 (filed on 12/04/2018) which claims benefit to U.S. provisional application 62/594,875 (filed on 12/05/2017).

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to for the following reasons:
Figure 4 is objected to because the text contained within the table is not readable;
Figure 7 is objected to because the lines, y-axis units, and data bars are not well-defined, which would make the graph hard to read when reproduced;
Figure 8 is objected to because the font in the “Experimental Groups” and “Results” panes are too small to be readable when reproduced;
Figure 9 is objected to because the y-axis units are not well-defined, which would make the graph hard to read when reproduced;
Figures 10-11 are objected to because the font is not readable.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicants will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because the term “Propionibacterium acnes” is a species name but is not in italics. Family, genus, and species names should be italicized.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 and 8-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and natural phenomenon without significantly more. 
The instant claims recites laws of nature and natural phenomena. These judicial exceptions (JEs) are not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as explained below: 
Subject Matter Eligibility Guidance
A three-step inquiry has been established to determine subject matter eligibility under 35 U.S.C. 101, in accordance with MPEP § 2106:
Step (1). Is the claim directed to a process, machine, manufacture, or composition of matter?
Step (2A). Is the claim directed to a law of nature, natural phenomenon (product of nature), or an abstract idea?
Prong 1 – Does the claim recite a law of nature, natural phenomenon, or an abstract idea?
Product of Nature Definition
When a law of nature or natural phenomenon is claimed as a physical product, the courts have often referred to the exception as a "product of nature". See Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 580, 106 USPQ2d 1972, 1975 (2013); University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 758-59, 113 USPQ2d 1241, 1243 (Fed. Cir. 2014). As explained in those decisions, products of nature are considered to be an exception because they tie up the use of naturally occurring things, but they have been labeled as both laws of nature and natural phenomena. See Myriad Genetics, Inc., 569 U.S. at 590-91, 106 USPQ2d at 1979.
The Markedly Different Characteristics Analysis
The first step in the analysis is to select the appropriate counterpart to the nature-based product. When the nature-based product is derived from a naturally occurring thing, then the naturally occurring thing is the counterpart. See MPEP § 2106.04(c)(II)(A).
The second step in the analysis is to identify appropriate characteristics to compare. Appropriate characteristics must be possessed by the claimed product, because it is the claim that must define the invention to be patented. Cf. Roslin, 750 F.3d at 1338, 110 USPQ2d at 1673. See MPEP § 2106.04(c)(II)(B). 
The final step in the markedly different characteristics analysis is to compare the characteristics of the claimed nature-based product to its naturally occurring counterpart in its natural state, in order to determine whether the characteristics of the claimed product are markedly different. See MPEP § 2106.04(c)(II)(C).
Prong 2 – If the claim recites a judicial exception, does it recite additional elements that integrate the judicial exception into a practical application?
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field. See MPEP § 2106.05(a);
Applying the judicial exception with, or by use of, a particular machine. See MPEP § 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing. See MPEP § 2106.05(c);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. See MPEP § 2106.05(d);
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP § 2106.05(e).
Step (2B). If the recited judicial exception is not integrated into a practical application, does the claim recite additional elements that amount to significantly different than the judicial exception such that they provide an inventive concept? This step includes evaluation of the same considerations under Step (2A), Prong 2, as well as two additional considerations:
Adding a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; and
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Analysis
	Step (1)(direction to a process, machine, manufacture, or composition of matter): 
	Claims 1-6 and 8-13 are directed to a composition of matter, which is a statutory category.
	Therefore the answer to this step for claims 1-6 and 8-13 is yes.
	Step (2A): 
	Prong 1 (recitation of a law of nature, natural phenomenon, or an abstract idea): 
	Claims 1-6 and 8-13 are directed to a composition comprising at least two P. acnes bacteriophages. Because P. acnes bacteriophages are isolated from sewage samples and human skin (Specification, [0149]; p. 55, Table 2), they are necessarily a product of nature. For the purpose of determining markedly different characteristics, the claimed P. acnes bacteriophages’ closest natural counterpart is a P. acnes bacteriophage found in nature. There is no evidence in the specification that demonstrates that combining at least two P. acnes bacteriophages as claimed have markedly different characteristics from naturally occurring P. acnes bacteriophages. 
	Claim 1 further recites that the composition comprises “a pharmaceutically or cosmetically acceptable adjuvant, carrier, or vehicle”. Applicants do not define the terms “adjuvant, carrier, or vehicle”, however, these terms are interpreted to include materials that encompass natural products such as water (See [0102] of the specification for support). There is no evidence that combining more than one P. acnes bacteriophage and a composition such as water causes the claimed P. acnes bacteriophages to have markedly different characteristics.
It is noted that although many of the claims (claims 1-5 and 8-9) recite comparisons of the characteristics of the bacteriophages (ex. “…wherein the two selected phages have different lytic specificities from one another…”), this is not considered to be evidence of a “markedly different characteristic” because although the combined composition is capable of infecting or lysing P. acnes which would not be infected or lysed by one of the bacteriophages normally, the combination does not cause either strain to exhibit a markedly different characteristic (e.g. an ability to infect and lyse a strain of P. acnes which it is not normally able to infect and lyse).
	Therefore the answer to this prong for claims 1-6 and 8-13 is yes.
	Prong 2 (recitation of additional elements that integrate the JE into a practical application):
Claim 1 recites that the composition comprises “a pharmaceutically or cosmetically acceptable adjuvant, carrier, or vehicle”. As discussed above, it is considered that this limitation includes compositions such as water. There is no evidence that the combination of at least one bacteriophage and a composition such as water would effect a transformation or reduction of the JE to a different state or thing.
	Claims 11 and 12 recite “wherein the composition is formulated for delivery to mammalian skin or mammalian eyes” and “wherein the composition is formulated for topical application”, respectively. These limitations merely require that the composition be in a form which allows it to be placed into contact with the skin or eyes. These limitations, therefore, could include simply placing the bacteriophages in water or saline (See [0138] of the specification for support). There is therefore no evidence that the formulation for delivery to mammalian skin or eyes, or for topical application would necessarily effect a transformation or reduction of the JE to a different state or thing.
	Claim 13 recites “wherein the composition is in the form of a gel, cream, ointment, lotion, paste, solution, microemulsion, liquid wash, spray, application stick, cosmetic, dressing, face-wash, soap, powder, capsule, eye drop, eye ointment, eye lotion, solid, or a moist sponge wipe, or is bonded to a solid surface”. This limitation does not necessarily effect a transformation or reduction of the JE to a different state or thing. For example, a “solution” can simply be a form comprising the bacteriophages and water or saline (See [0138] of the specification for support). 
These additional elements do not specify a particular structure or form that imposes meaningful limits on the bacteriophage or tie it to a particular field of use. Hence, they do not integrate the recited natural product into a practical application. MPEP 2106.05(c).
	Therefore the answer to this prong for claims 1-6 and 8-13 is no.
	Step (2B)(recitation of additional elements that amount to significantly different than the JE such that they provide an inventive concept): 
	Claims 1-6 and 8-13 recite concepts involving the combination of multiple bacteriophages for the purpose of complementing their ability to infect and lyse target bacterial cells. The concept of bacteriophage “cocktails” is well-understood, routine, and conventional in the art. See, for example, Modlin et al. (WO 2017/200873; cited in IDS filed on 06/05/2020) which teaches that the FDA has approved phage cocktails consisting of six individual phages (p. 6, par. 1) and currently many companies are actively developing therapeutic phages, including many active phage therapy trials (Id.). Particularly, Modlin et al. teaches phage “cocktails” which are used to target the same or different strains of P. acnes, including their formulation in the same composition or in separate compositions which are applied in single, periodic, or continuous application (p. 19, par. 2 through p. 20, par. 1).
 	Claim 1 recites the addition of a pharmaceutically or cosmetically acceptable adjuvant, carrier, or vehicle. This concept is similarly well-understood, routine, and conventional in the art. Modlin et al. teaches that compositions comprising P. acnes bacteriophages can comprise pharmaceutically acceptable carriers or vehicles (p. 23, par. 2-4) and suitable topical vehicles and vehicle components are “well known in the cosmetic and pharmaceutical arts (p. 25, par. 5).
	Claims 11 and 12 recite “wherein the composition is formulated for delivery to mammalian skin or mammalian eyes” and “wherein the composition is formulated for topical application”, respectively. Formulation for delivery to the skin or eyes is well-understood, routine, and conventional in the art. Modlin et al. teaches formulations for transdermal application of P. acnes bacteriophages (ex. “patch applied to the skin”) and eye drops (p. 24, par. 2). 
	Claim 13 recites “wherein the composition is in the form of a gel, cream, ointment, lotion, paste, solution, microemulsion, liquid wash, spray, application stick, cosmetic, dressing, face-wash, soap, powder, capsule, eye drop, eye ointment, eye lotion, solid, or a moist sponge wipe, or is bonded to a solid surface”. These formulations include formulations which are well-understood, routine, and conventional in the art. Modlin et al. teaches formulations of P. acnes bacteriophages that are suitable for topical administration and other routes of administration including gels, creams, ointments, lotions, pastes, solutions, sprays, powders, capsules, and eye drops  (p. 23, par. 1; p. 24, par. 2; p. 25, par. 2-3).
	Therefore, the answer to step (2B) is no for claims 1-6 and 8-13.
Conclusion
Claims 1-6 and 8-13 are directed to a judicial exception and do not qualify as eligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shiach (US 2017/0157186 A1), in view of Polugari et al. (International Journal of Scientific and Research Publications, 2016, Vol. 6, Issue 6, pages 809-814) and Modlin et al. (WO 2017/200873 A1; cited in IDS filed on 06/05/2020).
Shiach teaches that P. acnes is a universal inhabitant on human skin, can form biofilms, and has been implicated in the pathogenesis of inflammatory acne ([0003]). To treat or inhibit bacterial infection on dermis such as infection by P. acnes, Shiach provides a composition comprising one or more isolated phages with lytic activity coated on, or embedded in, a biocompatible substrate that can be applied to a dermis of a human ([0005]). According to Shiach, one advantage of using more than one phage in the composition is that it makes resistance to the bacteriophage composition “unlikely” ([0020]). 
Regarding claims 1 and 4-5, Shiach teaches a composition comprising a phage cocktail (i.e. more than one bacteriophage) and a pharmaceutically acceptable carrier ([0021]-[0022]). Shiach provides 62 exemplary phages for such a composition including (but not limited to) P. acnes phages PA6, P1.1, P9.1, P14.4, P100A, P100D, P100.1, P101A, P104A, P105, ATCC 29399B_C, ATCC29399B_T, PAD20, PAS50, JX570702 - JX570714, and KJ578758 – KJ578792 ([0031]).
Shiach does not teach that the first bacteriophage infects and lyses a strain selected from B9, PA4, PA3, and PA5 and the second phage infects and lyses a strain selected from B9, PA4, PA3, and PA5 that is not infected and lysed by the first bacteriophage.
Polugari et al. (hereinafter Polugari) isolated P. acnes from acne of students aged between 18-21 years (p. 810, left col., section 2.1). The strains of P. acnes found in acne were identified to be PA3, PA4, and PA5 (p. 810, left col., section 2.1; p. 810, Table 1).
Since Polugari teaches PA3, PA4, and PA5 are strains of P. acnes found in acne, a person having ordinary skill in the art would have been motivated by Polugari to modify Shiach’s composition by selecting a bacteriophage capable of infecting the recited P. acnes strains from the 62 exemplary phages. There is a reasonable expectation that such modification to the disclosed composition would result in a product that can advantageously lyse bacteria typically found in acne based on the teachings of Modlin. 
Modlin reviews the characteristics of P. acnes bacteriophages and reports that P. acnes bacteriophages exhibit a “striking” lack of diversity, in morphology, gene content, nucleotide sequence, and host range (p. 33, par. 1). In addition, Modlin states that P. acnes bacteriophages have “broad but not universal host ranges” (p. 34, par. 3). Therefore, there exists a reasonable probability that one of the strains disclosed by Shiach inherently possesses the characteristic of being capable of infecting and lysing a strain selected from B9, PA4, PA3, and PA5.
Moreover, a person having ordinary skill in the art would be further motivated to select a second phage which overcomes the deficiencies of the first phage, such as one which infects and lyses a strain selected from PA3, PA4, or PA5 that is not infected or lysed by the first phage in order to arrive at a composition which can be used to infect or lyse more than one strain of P. acnes known previously to be found in acne. This combined cocktail would have been expected to have the advantage of making resistance “unlikely” (Shiach, [0020]). There would have been a reasonable expectation of successfully arriving at a composition comprising two phages having the recited characteristics in view of Modlin’s teaching that P. acnes bacteriophages exhibit a “striking” lack of diversity, in morphology, gene content, nucleotide sequence, and host range (p. 33, par. 1) and have “broad but not universal host ranges” (p. 34, par. 3). This obviousness is based upon the “some teaching, suggestion, or motivation in the prior art that would have led one or ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(G).
Thus, claims 1 and 4-5 are considered to be obvious over Shiach in view of Polugari and Modlin.
Regarding claims 2-3, as discussed above, Shiach, Polugari, and Modlin make obvious the composition of claim 1. The instant claims limit the characteristics of the “first” and “second” phages to ones which infect and lyse P. acnes B9, PA4, and PA3. As discussed above, there is a reasonable expectation that the strains disclosed by Shiach possess the ability to infect and lyse PA4 or PA3 and there existed a motivation to select a strain having such an activity because Polugari teaches that PA4 and PA3 are P. acnes strains found in acne (p. 810, left col., section 2.1; p. 810, Table 1).
 Neither Shiach, Polugari, nor Modlin explicitly teaches a P. acnes bacteriophage strain capable of infecting and lysing P. acnes strain B9.
Nevertheless, because Polugari teaches P. acnes PA3 is found in acne and Shiach provides a motivation to address resistant P. acnes in the treatment of acne ([0003], [0020]), it would have been obvious to have selected an additional bacteriophage (as either the “first” or “second” phage) which is capable of infecting and lysing resistant P. acnes PA3 and there is a reasonable expectation that one of the strains disclosed by Shiach possesses such a characteristic in view of Modlin’s teaching that P. acnes bacteriophages exhibit “broad but not universal host ranges” (p.34, par. 3). For the same reason, there is a reasonable expectation that the selected bacteriophage would be capable of infecting and lysing P. acnes B9 because B9 is a mutant strain of PA3 (specification, p. 61, lines 6-7). This obviousness is based upon the “some teaching, suggestion, or motivation in the prior art that would have led one or ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(G).
Thus, claims 2-3 are considered to be obvious over Shiach in view of Polugari and Modlin.
Regarding claim 6, as discussed above, Shiach, Polugari, and Modlin make obvious the composition of claim 1. Shiach teaches that the bacteriophage cocktail may comprise as many as 20 phages ([0022]).
Shiach does not teach that the additional phage infects and lyses at least one P. acnes strain selected from PA1, PA2, PA6, PA7, PA8, PA9, PA10, PA11, and PAP.
Polugari teaches that PA1, PA2, PA6, and PA7 are P. acnes strains which can be found in acne (p. 810, left col., section 2.1; p. 810, Table 1).
Since Shiach teaches P. acnes bacteriophage cocktails useful in treating acne and Polugari teaches that PA1, PA2, PA6, and PA7 are P. acnes strains which can be found in acne, it would have been obvious for the composition to further comprise a P. acnes bacteriophage which is capable of infecting and lysing PA1, PA2, PA6, and PA7. There is a reasonable expectation that such modification to the disclosed composition would result in a product that can advantageously lyse bacteria typically found in acne based on the teachings of Modlin. 
As discussed above, Modlin reviews the characteristics of P. acnes bacteriophages and reports that P. acnes bacteriophages exhibit a “striking” lack of diversity, in morphology, gene content, nucleotide sequence, and host range (p. 33, par. 1). In addition, Modlin states that P. acnes bacteriophages have “broad but not universal host ranges” (p. 34, par. 3). Therefore, there exists a reasonable probability that one of the strains disclosed by Shiach inherently possesses the characteristic of being capable of infecting and lysing a strain selected from PA1, PA2, PA6, PA7, PA8, PA9, PA10, PA11, and PAP.
Moreover, a person having ordinary skill in the art would have been motivated to select at least one additional phage for the cocktail which is capable of infecting and lysing PA1, PA2, PA6, and/or PA7 to arrive at a composition which has the advantage of making resistance “unlikely” (Shiach, [0020]). There would have been a reasonable expectation of successfully arriving at a composition having the recited characteristics in view of Modlin’s teaching that P. acnes bacteriophages exhibit a “striking” lack of diversity, in morphology, gene content, nucleotide sequence, and host range (p. 33, par. 1) and have “broad but not universal host ranges” (p. 34, par. 3). This obviousness is based upon the “some teaching, suggestion, or motivation in the prior art that would have led one or ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(G).
Thus, claim 6 is considered to be obvious over Shiach in view of Polugari and Modlin .
Regarding claim 8, this claim is drawn to a specific combination of characteristics. The first bacteriophage infects and lyses at least one P. acnes strain selected from B9, PA4, PA3, and PA5, the second bacteriophage infects and lyses at least one P. acnes strain selected from B9, PA4, PA3, and PA5, and the third bacteriophage infects and lyses at least one P. acnes strain selected from B9, PA4, PA3, and PA5, wherein the P. acnes strains infected by the second and third bacteriophage are not infected by the other bacteriophages.
As discussed above, Shiach provides 62 exemplary phages including (but not limited to) P. acnes phages PA6, P1.1, P9.1, P14.4, P100A, P100D, P100.1, P101A, P104A, P105, ATCC 29399B_C, ATCC29399B_T, PAD20, PAS50, JX570702 - JX570714, and KJ578758 – KJ578792 ([0031]). There exists a reasonable probability that the strains disclosed by Shiach inherently possess the characteristic of being capable of infecting and lysing a strain selected from B9, PA4, PA3, and PA5, based upon Modlin’s teaching that P. acnes bacteriophages have “broad but not universal host ranges” and a “striking” lack of diversity in host range.
Polugari et al. (hereinafter Polugari) isolates and identifies P. acnes strains found on students aged between 18-21 years (p. 810, left col., section 2.1). Polugari teaches that PA3, PA4, and PA5 are P. acnes strains which can be found in acne (p. 810, left col., section 2.1; p. 810, Table 1).
Since Shiach teaches P. acnes bacteriophages useful in treating acne and Polugari teaches PA3, PA4, and PA5 are strains of P. acnes found in acne, a person having ordinary skill in the art would have been motivated to select bacteriophages capable of infecting each of these strains. A person having ordinary skill in the art would have been motivated to select a second and third phage which overcome the deficiencies of the first phage, such as one which infects and lyses a strain selected from PA3, PA4, or PA5 which is not infected or lysed by the first phage in order to arrive at a composition that can be used to infect or lyse more than one strain of P. acnes known previously to be found in acne. This combined cocktail would have been expected to have the advantage of making resistance “unlikely” (Shiach, [0020]). There would have been a reasonable expectation of successfully arriving at a composition comprising two phages having the recited characteristics in view of Modlin’s teaching that P. acnes bacteriophages exhibit a “striking” lack of diversity, in morphology, gene content, nucleotide sequence, and host range (p. 33, par. 1) and have “broad but not universal host ranges” (p. 34, par. 3). This obviousness is based upon the “some teaching, suggestion, or motivation in the prior art that would have led one or ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(G).
Thus, claim 8 is considered to be obvious over Shiach in view of Polugari and Modlin.
Regarding claim 9, this claim is drawn to a specific combination of characteristics. The claim is drawn to a composition comprising three bacteriophages which infect and lyse PA3, PA4, and B9, wherein the P. acnes strains infected by the second and third bacteriophage are not infected by the other bacteriophages.
As discussed above, Shiach provides 62 exemplary phages for such a composition including (but not limited to) P. acnes phages PA6, P1.1, P9.1, P14.4, P100A, P100D, P100.1, P101A, P104A, P105, ATCC 29399B_C, ATCC29399B_T, PAD20, PAS50, JX570702 - JX570714, and KJ578758 – KJ578792 ([0031]).
Shiach does not teach the recited characteristics.
Modlin reviews the characteristics of P. acnes bacteriophages and reports that P. acnes bacteriophages exhibit a “striking” lack of diversity, in morphology, gene content, nucleotide sequence, and host range (p. 33, par. 1) and have “broad but not universal host ranges” (p. 34, par. 3). Therefore, there exists a reasonable probability that the strains disclosed by Shiach inherently possess the characteristic of being capable of infecting and lysing B9, PA4, or PA3.
A person having ordinary skill in the art would have been motivated to select phages which overcome the deficiencies of each other in order to arrive at a phage cocktail which makes resistance “unlikely” ([0020]). Although neither Shiach, Polugari, nor Modlin teaches P. acnes strain B9, there still exists a reasonable expectation that one of the strains taught by Shiach possesses the ability to infect and lyse this strain in view of Modlin’s teaching that P. acnes bacteriophages have “broad but not universal host ranges” and a “striking” lack of diversity in host range. There would have been a reasonable expectation of successfully arriving at a composition comprising three phages having the recited characteristics in view of Modlin’s teaching that P. acnes bacteriophages exhibit a “striking” lack of diversity, in morphology, gene content, nucleotide sequence, and host range (p. 33, par. 1) and have “broad but not universal host ranges” (p. 34, par. 3). This obviousness is based upon the “some teaching, suggestion, or motivation in the prior art that would have led one or ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(G).
Thus, claim 9 is considered to be obvious over Shiach in view of Polugari and Modlin.
Regarding claim 10, as discussed above, Shiach provides 62 exemplary phages for the composition including (but not limited to) P. acnes phages PA6, P1.1, P9.1, P14.4, P100A, P100D, P100.1, P101A, P104A, P105, ATCC 29399B_C, ATCC29399B_T, PAD20, PAS50, JX570702 - JX570714, and KJ578758 – KJ578792 ([0031]) and teaches a cocktail which comprises at least 3 phage strains ([0022]).
Shiach does not teach that the at least three bacteriophages are selected from PS7-1, PA1-11, PAP-12, PA1-9, and PA1-13.
Nevertheless, the U.S. Patent and Trademark Office is not equipped to perform experiments that allow determination on whether the applicants’ bacteriophages differ, and if so to what extent, from the strain disclosed by Shiach. But, since the prior art bacteriophages share the property of being able to infect and lyse P. acnes and it is known that P. acnes bacteriophages exhibit a “striking” lack of diversity in nucleotide sequence (Modlin, p. 33, par. 1), it demonstrates a reasonable probability that the recited bacteriophages are identical to the phages disclosed by Shiach. Accordingly, the burden of establishing novelty by objective evidence is shifted to applicants.
Alternatively, it would have been “obvious to try” any combination of P. acnes bacteriophage strains given the recognized need for improved therapeutics as a result of the emergence of antibiotic-resistant strains of P. acnes (Modlin, p. 1, par. 5) and a long-felt need for providing methods and compositions useful for the treatment of severe acne (Id. at p. 2, par. 1). A person having ordinary skill in the art would have recognized that there are a finite number of P. acnes strains and there would have been a reasonable expectation of successfully formulating the claimed composition given the knowledge in the art of a “striking” lack of diversity, in morphology, gene content, nucleotide sequence, and host range (Id. at p. 33, par. 1) for P. acnes bacteriophages. This obviousness is based upon the “obvious to try” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(E).
Regarding claim 11, Shiach teaches that the composition are applied to human skin ([0042], [0073], claim 1). Therefore, it is considered that Shiach’s composition is “formulated for delivery to mammalian skin”.
Regarding claims 12-13, Shiach teaches that in some embodiments the composition is formulated for topical application and may be a gel, cream, ointment, lotion, solution, spray, cosmetic (“cosmetic facial mask”), or powder ([0021], [0026], [0032], [0048]).

Conclusion
No claim is allowed. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GRANT C CURRENS/Examiner, Art Unit 1651                                                                                                                                                                                         

/MICHELLE F. PAGUIO FRISING/Primary Examiner, Art Unit 1651